Title: From George Washington to Thomas Smith, 3 April 1788
From: Washington, George
To: Smith, Thomas



Sir,
Mount Vernon April 3d 1788

Previous to the reception of your letter of the 11th Inst. Colo. Biddle advised me of his having received from you £192.13.4 on my acct he mentioned £200 having been brought to him by the Gentleman into whose charge you had given it but £7.6.8.

being in bad gold, he did not incline to receive it, and had therefore returned it to the Gentleman by whom it was sent—I am &c.

Go. Washington


P.S. Since writing the above your letter of the 17th Ulto has come to hand. Mr Smith of Baltimore transmitted to me the sum of £75.15.10. which you lodged in his hands, for me in October last.

